DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites wherein the ink on the textile is cured by only applying heat and wherein the ink on the textile is dried by only applying heat. If heat is the only energy being applied, it is unclear how heat could both cure and dry the ink. In other words, are “cure” and “dry” intended to mean different things in the claim? If so, they have not been defined in any way so as to render the claim definite. Clarification is required.
Because claims 2 and 3 depend from claim 1, they are also rejected on this basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mielke et al. (6,770,331) in view of Kitagawa et al. (2016/0176201).

Regarding claims 1-3, Mielke teaches a system for printing a textile comprising: 
an inkjet printer (col. 16, lines 21-26) for printing a textile (col. 17, line 35) with an aqueous inkjet ink (col. 15, line 28); 
said aqueous inkjet ink including, 
 	a non-aqueous dispersed liquid phase (col. 17, line 4, prepolymer), 
a continuous aqueous phase (col. 15, line 28, note that an aqueous phase is necessarily continuous), 
a thermal initiator (col. 17, lines 3-13, note that a thermal initiator is necessarily present if crosslinking takes place), and 
a colorant (see Abstract); 
said continuous aqueous phase being comprised of water (see Abstract) and a surfactant (col. 15, line 37); 
said non-aqueous liquid phase, dispersed in the continuous aqueous phase, being comprised of prepolymer liquid (col. 17, line 4) wherein the state of said prepolymer liquid irreversibly changes from a liquid to a solid in response to application of heat (col. 17, lines 3-13); and 
 	a drying/curing device (col. 17, lines 6-11, note that a UV radiation device is necessarily present) for drying and curing the ink on the textile by applying UV radiation (col. 17, lines 6-11). 
Mielke does not teach drying and curing the ink by applying heat. Kitagawa teaches a drying/curing device for curing the ink on the textile by only applying heat and for drying the ink on the textile by only applying heat, wherein the application of heat is at a temperature greater than 100 degrees Celcius for more than ten second (Kitagawa, [0127]). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the heating parameters disclosed by Kitagawa to the textile printed with the ink set disclosed by Mielke because doing so would amount to applying a known ink drying scheme to a known ink to obtain predictable results. Mielke focuses on its ink composition and does not go into specifics of a particular drying scheme, so it would have been obvious to one of skill in the art at the time of invention to look to Kitagawa for such a teaching.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853